Title: From John Adams to John Quincy Adams, 8 September 1820
From: Adams, John
To: Adams, John Quincy



my dear Son
Montezillo September 8th. 1820

Our George has gained the first prize—and bares his honour meekly—He is a dutiful Son, for he is deeply engaged in Platonick Greek, In obedience to your advice and requisition—and what surprises me more is, that he is becoming an early riser—He was up this Morning before I was—And his Mind appears to be awakned by an Ambition to become an eminent and useful Man—John is at present devoted to his Sports, in shooting and Fishing he thinks he has a licence in the Vacation—But he is allowed to be studious in Term time—They are both good Lads and will come to something, If you do not allow them two much Money—I wish that Charles was here at Mr Goulds School—What would you say if I should tell you that I feast upon the prospect of seeing you next year at your Son Georges Commencement with Mrs Adams and Your Son Charles—And that a gleam of flash of Gleam has entered my old brain—That is is possible I may go to Commencement with you—And sett in awful judgement at P.B.K on the next Candidate for the prizes on the Art of Oratory
Your Lady has not been so good of late as she used to be—she has not written to me for a long time—The heat of the summer has been almost two much for me—What comforts I enjoy in my Family, I will tell you when I see you next summer—If I Live—If not, they may be buried in oblivion—
Of Publick affairs in this Country, or in any other part of the World, You will not expect me to write much—We are about to have a Convention to revise the Constitution—who I hope will not imitate Jack in the Tale of the Tub—by tareing and rending the Old Garment to raggs, and tatters—but they will make a mighty Bustle and produce an abundance of disputation It may take a longer time than they foresee to settle the fermented Liquor—but I hope nothing essential will be alterated for the worse—
We are all well—and affectionately yours / as is your Father
John Adams